Exhibit 10.93

 

LOAN AGREEMENT

 

between

 

MICHIGAN STRATEGIC FUND

 

and

 

CANTON RENEWABLES, LLC

 

Dated as of March 1, 2014

 

relating to

 

$12,400,000

Michigan Strategic Fund

Solid Waste Facility Limited Obligation Revenue Bonds
(Canton Renewables, LLC — Sauk Trail Hills Project)
Series 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1.

Definition of Terms

2

Section 1.2.

Number and Gender

2

Section 1.3.

Articles, Sections, Etc.

2

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE BORROWER

 

 

 

Section 2.1.

Representations of the Issuer

2

Section 2.2.

Representations and Warranties of the Borrower

4

 

 

 

ARTICLE III

 

ISSUANCE OF THE BONDS; APPLICATION OF PROCEEDS

 

 

 

Section 3.1.

Agreement to Issue Bonds; Application of Bond Proceeds

7

Section 3.2.

Disbursements from the Project Fund

8

Section 3.3.

Moneys in Project Fund

9

Section 3.4.

Investment of Moneys in Funds

9

Section 3.5.

Limitation of Issuer’s Liability

10

 

 

 

ARTICLE IV

 

LOAN OF PROCEEDS; REPAYMENT PROVISION

 

 

 

Section 4.1.

Loan of Bond Proceeds; Issuance of Bonds

10

Section 4.2.

Loan Payments and Payment of Other Amounts

10

Section 4.3.

Application of Project Revenues

12

Section 4.4.

Unconditional Obligation

12

Section 4.5.

Assignment of Issuer’s Rights

13

Section 4.6.

Amounts Remaining in Funds

13

 

 

 

ARTICLE V

 

SPECIAL COVENANTS AND AGREEMENTS

 

 

 

Section 5.1.

Right of Access to the Project

13

Section 5.2.

The Borrower’s Maintenance of its Existence

13

Section 5.3.

Records and Financial Statements of Borrower

14

Section 5.4.

Insurance

14

Section 5.5.

Maintenance and Repairs; Taxes; Utility and Other Charges

15

Section 5.6.

Qualification in the State

15

Section 5.7.

Tax Covenant

15

Section 5.8.

Notices and Certificates to Trustee

15

 

--------------------------------------------------------------------------------


 

Section 5.9.

Continuing Disclosure

16

Section 5.10.

Cooperation in Filings and Other Matters

16

Section 5.11.

Compliance with Indenture

16

Section 5.12.

Other Agreements

16

Section 5.13.

Damage; Destruction and Eminent Domain

17

 

 

 

ARTICLE VI

 

SPECIAL TAX COVENANTS

 

 

 

Section 6.1.

Special Tax Covenants

17

 

 

 

ARTICLE VII

 

LOAN DEFAULT EVENTS AND REMEDIES

 

 

 

Section 7.1.

Loan Default Events

21

Section 7.2.

Remedies on Default

22

Section 7.3.

Agreement to Pay Attorneys’ Fees and Expenses

23

Section 7.4.

No Remedy Exclusive

24

Section 7.5.

No Additional Waiver Implied by One Waiver

24

 

 

 

ARTICLE VIII

 

PREPAYMENT

 

 

 

Section 8.1.

Redemption of Bonds with Prepayment Moneys

24

Section 8.2.

Options to Prepay Installments

24

Section 8.3.

Mandatory Prepayment

24

Section 8.4.

Amount of Prepayment

25

Section 8.5.

Notice of Prepayment

25

 

 

 

ARTICLE IX

 

NON-LIABILITY OF ISSUER; EXPENSES; INDEMNIFICATION

 

 

 

Section 9.1.

Non-liability of Issuer

25

Section 9.2.

Expenses

26

Section 9.3.

Indemnification

26

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

Section 10.1.

Notices

27

Section 10.2.

Severability

28

Section 10.3.

Execution of Counterparts

28

Section 10.4.

Amendments, Changes and Modifications

28

Section 10.5.

Governing Law

28

Section 10.6.

Authorized Representative

28

Section 10.7.

Term of the Agreement

29

 

--------------------------------------------------------------------------------


 

Section 10.8.

Binding Effect

29

Section 10.9.

Complete Agreement

29

Section 10.10.

Business Days

29

Section 10.11.

Waiver of Personal Liability

29

Section 10.12.

Third Party Beneficiary

29

 

 

 

Exhibit A - Description of Project

A-1

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”) dated as of March 1, 2014, by and between
the Michigan Strategic Fund (the “Issuer”), a public body corporate and politic
of the State of Michigan created and existing under Act No. 270, Public Acts of
Michigan, 1984, as amended (the “Act”), and Canton Renewables, LLC, a limited
liability company duly organized and existing under the laws of the State of
Michigan (the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer is created under the provisions of Act 270, Public Acts of
Michigan, as amended (the “Act”) for, among other purposes, assisting business
enterprises in obtaining additional sources of funding to aid the State of
Michigan in achieving the goal of long-term economic growth and full employment,
preserving existing jobs and creating new jobs, all through the retention,
promotion and development of industry and industrial buildings and facilities
and commerce and commercial facilities, including solid waste disposal
facilities with respect thereto; and

 

WHEREAS, the Project will enhance the Borrower’s ability to serve commercial
businesses, industrial and manufacturing plants and communities near Canton,
Michigan in the disposition and recycling of their solid waste through the
construction of facilities and the acquisition and installation of machinery and
equipment; and

 

WHEREAS, the Act authorizes and empowers the Issuer to assist any person, firm
or corporation in the financing of certain projects and facilities and the
refunding of certain bonds previously issued therefore, through the issuance of
its limited obligation revenue bonds; and

 

WHEREAS, in furtherance of the purposes of the Act, the Issuer proposes to
finance or refinance the cost of the acquisition, construction, installation,
improving, and/or equipping of certain solid waste disposal facilities more
particularly described in Exhibit A hereto (collectively, the “Project”); and

 

WHEREAS, in order to finance or refinance the cost of the Project, the Issuer is
authorized by the Act to issue bonds payable from the revenue derived from the
repayment of loans made to the user of the Project; and

 

WHEREAS, the Issuer has determined to issue its Solid Waste Facility Limited
Obligation Revenue Bonds (Canton Renewables, LLC — Sauk Trail Hills Project)
Series 2014 in the aggregate principal amount of $12,400,000 (the “Bonds”),
pursuant to a Trust Indenture of even date herewith (the “Indenture”) between
the Issuer and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee (the “Trustee”), in order to provide funds to
finance or refinance the cost of acquiring, constructing, improving and/or
equipping the Project and to finance all or a portion of the cost of issuing the
Bonds; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Issuer has undertaken to finance or refinance the cost of the
Project by loaning the proceeds derived from the sale of the Bonds to the
Borrower pursuant to this Agreement, under which the Borrower is required to
make loan payments sufficient to pay when due the principal of, premium, if any,
and interest on the Bonds and related expenses; and

 

WHEREAS, pursuant to the Indenture, the Bonds will be issued and the Issuer will
assign to the Trustee its right to receive payments (excluding Unassigned Issuer
Rights), and certain other rights (excluding Unassigned Issuer Rights), under
this Agreement:

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto hereby formally covenant,
agree and bind themselves as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1.                                Definition of Terms.  Unless the
context otherwise requires, the terms used in this Agreement shall have the
meanings specified in Section 1.1 of the Indenture, as originally executed or as
it may from time to time be supplemented or amended as provided therein.

 

Section 1.2.                                Number and Gender.  The singular
form of any word used herein, including the terms defined in Section 1.1 of the
Indenture, shall include the plural, and vice versa.  The use herein of a word
of any gender shall include all genders.

 

Section 1.3.                                Articles, Sections, Etc.  Unless
otherwise specified, references to Articles, Sections and other subdivisions of
this Agreement are to the designated Articles, Sections and other subdivisions
of this Agreement as amended from time to time.  The words “hereof,” “herein,”
“hereunder” and words of similar import refer to this Agreement as a whole.  The
headings or titles of the several articles and sections, and the table of
contents appended to copies hereof, shall be solely for convenience of reference
and shall not affect the meaning, construction or effect of the provisions
hereof.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE BORROWER

 

Section 2.1.                                Representations of the Issuer.  The
Issuer makes the following representations to the Borrower as the basis for its
undertakings herein contained:

 

(a)                                 The Issuer is a public body corporate and
politic created and existing under the Act, having those powers enumerated under
the Act.  Based upon representations of the Borrower, the Project constitutes a
“project” within the meaning of the Act.  Under the provisions of the Act, the
Issuer has the power to enter into the transactions contemplated by this
Agreement and the Indenture and to carry out its obligations hereunder and under
the Indenture.  By proper action, the Issuer has duly authorized the execution,
delivery and performance of its obligations under this Agreement and the
Indenture pursuant to a resolution of the Issuer adopted on February 25, 2014.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The Bonds will be issued under and secured
by the Indenture, pursuant to which the Revenues derived by the Issuer hereunder
and the Issuer’s rights under this Agreement (except certain Unassigned Issuer
Rights) will be pledged to the Trustee as security for payment of the principal
of, premium, if any, and interest on the Bonds.  The Issuer, immediately
following execution and delivery hereof, shall assign this Agreement and all
amounts payable hereunder, except certain Unassigned Issuer Rights, to the
Trustee, in trust as security for the payment of the Bonds, to be held and
applied pursuant to the provisions of the Indenture.

 

(c)                                  The Issuer has not pledged and will not
pledge any interest in this Agreement for any purpose other than to secure the
Bonds under the Indenture.  The Bonds constitute the only bonds or other
obligations of the Issuer in any manner payable from the Revenues to be derived
from this Agreement, and except for the Bonds, no bonds or other obligations
have been or will be issued on the basis of this Agreement.

 

(d)                                 All public hearings by, authorizations,
consents, and approvals of, and registrations or filings with, governmental
bodies or agencies (other than approvals which might be required under the
securities laws of any jurisdiction) required for the delivery, issuance and
sale by the Issuer of the Bonds and the execution and delivery by the Issuer of
this Agreement and the Indenture, or in connection with the carrying out by the
Issuer of the obligations hereunder and thereunder, have been obtained or made
and are in full force and effect.  No representation is made herein as to
compliance with the securities or “blue sky” laws of any jurisdiction.

 

(e)                                  The Issuer has found and determined and
hereby finds and determines that all requirements of the Act with respect to the
issuance of the Bonds and the execution of this Agreement have been complied
with and that issuing the Bonds and entering into this Agreement will be in
furtherance of the purposes of the Act.

 

(f)                                   No director, member, officer or other
official of the Issuer is employed by the Borrower or has any interest in the
transactions contemplated by this Agreement.

 

(g)                                  The Issuer makes no representation or
warranty concerning the suitability of the Project for the purpose for which it
is being undertaken by the Borrower.  The Issuer has not made any independent
investigation as to the feasibility or creditworthiness of the Borrower.  Any
bond purchaser, assignee of this Agreement or any other party with any interest
in this transaction, should make its own independent investigation as to the
creditworthiness and feasibility of the Project, independent of any
representation or warranties of the Issuer.

 

(h)                                 The execution and delivery of, and the
performance of the obligations and agreements of the Issuer set forth in this
Agreement, the Indenture and the Bonds are within the power and authority of the
Issuer and have been duly authorized by the Issuer and will not contravene any
provision of any judgment, order or decree to which the Issuer is subject or
contravene or constitute a default under any contract, agreement or other
instrument to which the Issuer is a party.

 

(i)                                     The Issuer is not in violation of the
Act or, to its knowledge, any existing law, rule or regulation applicable to it
which would affect its existence or the matters referred to in the preceding
subsections (a) through (h).

 

3

--------------------------------------------------------------------------------


 

(j)                                    All actions of the Issuer with respect to
the issuance of the Bonds occurred at meetings held after notice given in
accordance with the Issuer’s procedures and applicable law, which were open to
the public and at which quorums were present and acting throughout, and said
actions appear of public record in the minute books of the Issuer.

 

(k)                                 There is no default of the Issuer in the
payment of the principal of or interest on any of its indebtedness for borrowed
money or under any instrument or instruments or agreements under and subject to
which any indebtedness for borrowed money has been incurred which does or could
reasonably be expected to affect the validity and enforceability of the
Indenture, the Bonds or this Agreement or the ability of the Issuer to perform
its obligations thereunder or hereunder, and no event has occurred and is
continuing under the provisions of any such instrument or agreement which
constitutes or, with the lapse of time or the giving of notice, or both, would
constitute such a default.

 

(l)                                     With respect to the Bonds, there are no
other obligations of the Issuer that have been, are being or will be (i) sold at
substantially the same time (i.e., less than 15 days apart), (ii) sold pursuant
to the same plan of financing, and (iii) reasonably expected to be paid from
substantially the same source of funds.

 

(m)                             To the best of its knowledge, no litigation,
inquiry or investigation of any kind in or by any judicial or administrative
court or agency is pending or threatened against the Issuer with respect to
(i) the organization and existence of the Issuer, (ii) its authority to execute
or deliver the Indenture, the Bonds or this Agreement or to perform its
obligations thereunder, (iii) the validity or enforceability of any of such
instruments or the transactions contemplated thereby, (iv) the title of any
officer of the Issuer who executed such instruments, or (v) any authority or
proceedings related to the execution and delivery of such instruments on behalf
of the Issuer.  No such authority or proceedings have been repealed, revoked,
rescinded or amended and all are in full force and effect.

 

(n)                                 The Issuer will, upon the written direction
of the Borrower, take all steps specified in such directions as are required to
be taken by the Issuer in connection with the computation and payment of
rebatable arbitrage in accordance with Section 148(f) of the Code and
Section 1.148-3 of the Regulations, including, but not limited to, the execution
by the Issuer for filing by the Borrower of Internal Revenue Service Form 8038-T
or any successor form required by such sections.  The Issuer may conclusively
rely on the directions of the Borrower with regard to any actions to be taken by
it pursuant to this Section and shall have no liability for any consequences of
any failure of the Borrower to supply accurate or sufficient directions or for
the Bonds becoming “arbitrage bonds” as a result of compliance with such
directions.

 

Section 2.2.                                Representations and Warranties of
the Borrower.  The Borrower represents and warrants to the Issuer that, as of
the date of execution of this Agreement and as of the date of delivery of the
Bonds to the initial purchasers thereof (such representations and warranties to
remain operative and in full force and effect regardless of the issuance of the
Bonds or any investigations by or on behalf of the Issuer or the results
thereof):

 

4

--------------------------------------------------------------------------------


 

(a)                                 That it has full legal right, power and
authority (i) to enter into this Agreement, the Leasehold Mortgage, the
Collateral Assignment, the Depository Agreement, the Security Agreement, the Tax
Certificate, the Consent and Agreement and the Collateral Assignment of Gas Sale
Agreement (Vernon) (collectively, the “Borrower Loan Documents”), (ii) to agree
to be bound by the terms of the Indenture, (iii) to perform its obligations
under the Borrower Loan Documents and (iv) to consummate the transactions
contemplated by the Borrower Loan Documents.

 

(b)                                 That it is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Michigan and is qualified to conduct business in the State of Michigan.  The
Borrower has, by proper corporate action, duly authorized the execution and
delivery of the Borrower Loan Documents and the performance of its obligations
thereunder.

 

(c)                                  That this Agreement has been duly executed
and delivered by it and constitutes a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws or
judicial decisions affecting the rights of creditors generally and by judicial
discretion in the exercise of equitable remedies.  Upon the execution and
delivery hereof and thereof, each of the Borrower Loan Documents will constitute
a valid and binding obligation of the Borrower, enforceable in accordance with
their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws or judicial decisions affecting creditors’
rights generally and by judicial discretion in the exercise of equitable
remedies.

 

(d)                                 The execution and delivery of the Borrower
Loan Documents and the performance by it of its obligations thereunder and the
consummation of the transactions contemplated thereby do not and will not
conflict with, or constitute a breach or result in a violation of, the
organizational documents of the Borrower, will not violate any law, regulation,
rule or ordinance or any material order, judgment or decree of any federal,
state or local court and (with due notice or the passage of time, or both), do
not conflict with, or constitute a breach of, or a default under, or result in
the creation or imposition of any prohibited lien, charge or encumbrance
whatsoever upon any of the property or assets of the Borrower under the terms of
any material document, instrument or commitment to which it is a party or by
which it or any of its property is bound.

 

(e)                                  The Borrower has leasehold title to the
Project Site and title to the Project sufficient to carry out the purposes of
this Agreement

 

(f)                                   That neither it nor any of its business or
properties, nor any relationship between it or any other person, nor any
circumstances in connection with the execution, delivery and performance by it
of the Borrower Loan Documents or the offer, issue, sale or delivery by the
Issuer of the Bonds, is such as to require the consent, approval or
authorization of, or the filing, registration or qualification with, any
governmental authority on the part of the Borrower other than those already
obtained.

 

(g)                                  That it has not been served with and, to
its knowledge there is no action, suit, proceeding, inquiry or investigation by
or before any court, governmental agency or public board or body pending or
threatened against the Borrower which (i) affects or seeks to prohibit, restrain
or enjoin the issuance, sale or delivery of the Bonds or the lending of the
proceeds of the Bonds to the Borrower or the execution and delivery of the
Borrower Loan Documents, (ii) affects or

 

5

--------------------------------------------------------------------------------


 

questions the validity or enforceability of the Borrower Loan Documents,
(iii) questions the power or authority of the Borrower to carry out the
transactions contemplated by, or to perform its obligations under the Borrower
Loan Documents or the powers of the Borrower to own, acquire, equip or operate
the Project, or (iv) which, if adversely determined, would materially impair its
right to carry on business substantially as now conducted or as now contemplated
to be conducted, or would materially adversely affect its financial condition.

 

(h)                                 That it is not in default under any
document, instrument or commitment to which it is a party or to which it or any
of its property is subject which default would or could affect its ability to
carry out its obligations under the Borrower Loan Documents.

 

(i)                                     That any certificate signed by the
Authorized Representative of the Borrower and delivered pursuant to the Borrower
Loan Documents or the Indenture shall be deemed a representation and warranty by
it to the Issuer and the Trustee of the statements made therein.

 

(j)                                    The information contained in the Limited
Offering Memorandum relating to the Bonds (other than the information contained
under the headings “The Issuer” and “Litigation — The Issuer” (to the extent
such information does not relate to the Borrower) and the information about DTC
or its book-entry only procedures, as to all of which no representation is made)
is true and correct in all material respects as of the date of the Limited
Offering Memorandum and as of the Issuance Date of the Bonds, and such
information as of such dates did not and does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

(k)                                 That the Costs of the Project are as set
forth in the Tax Certificate and have been determined in accordance with sound
engineering/construction and accounting principles.  All the information
provided and representations made by the Borrower in the Tax Certificate are
true and correct as of the date thereof.

 

(l)                                     That the Project consists and will
consist of those facilities described in Exhibit A hereto and it shall not make
any changes to the Project or to the operation thereof that would adversely
affect the qualification of the Project under the Act or adversely affect the
Tax-exempt status of the interest on the Bonds.  In particular, it shall comply
with all requirements set forth in the Tax Certificate.

 

(m)                             That to its knowledge, no director, member,
officer or other official of the Issuer has any material financial interest in
the Borrower or the Project.

 

(n)                                 That all certificates, approvals, permits
and authorizations with respect to the construction or the operation of the
Project of applicable local governmental agencies, the State and the federal
government have been obtained, or if not yet obtained, are expected to be
obtained in due course.

 

(o)                                 That no event has occurred and no condition
exists which would constitute an Event of Default or Loan Default Event which,
with the passing of time or with the giving of notice or both, would become such
an Event of Default or Loan Default Event.

 

6

--------------------------------------------------------------------------------


 

(p)                                 That it has no present intention of
disposing of or abandoning the Project nor of directing the Project to a use
other than the purposes represented to the Issuer.

 

(q)                                 That, by virtue of the Project being
financed under the Act, it has not and will not maintain that it is entitled to
an exemption from State sales or use taxes on personal property acquired in
connection with the Project.

 

(r)                                    That the Project is not in violation of
any federal, state or local environmental laws.

 

(s)                                   That the construction or installation of
the Project will prevent conditions of unemployment, preserve existing jobs and
create three new jobs, promote the development of present business enterprises
in Michigan, and aid in the revitalization and diversification of the Michigan
economy in general.

 

(t)                                    That the Project will be operated as a
“project,” as defined in the Act, throughout the term of this Agreement.

 

(u)                                 That no part of the Project is devoted to
housing.

 

(v)                                 That the Project has been constructed and
equipped in such a manner as to conform with all applicable zoning, planning,
building, environmental, and other regulations of the governmental authorities
having jurisdiction of the Project.

 

(w)                               That no portion of the Bond proceeds will be
used for the acquisition of any “property” (which includes equipment) unless the
first use of that property is pursuant to that acquisition.

 

(x)                                 Bond proceeds not in excess of the Debt
Service Reserve Fund Requirement will be deposited in the Debt Service Reserve
Fund.

 

(y)                                 That, other than the Bonds, no other
tax-exempt obligations issued for the benefit of the Borrower that are
reasonably expected to be paid from substantially the same source of funds as
the Bonds have been or will be sold, pursuant to the same plan of financing,
during the period beginning 15 days before the sale date and ending 15 days
after the sale date, namely the period from February 19, 2014 through and
including March 21, 2014.

 

(z)                                  That the Borrower will use straight line
depreciation for federal tax purposes for any part of the Project financed with
Bond proceeds.

 

ARTICLE III
ISSUANCE OF THE BONDS; APPLICATION OF PROCEEDS

 

Section 3.1.                                Agreement to Issue Bonds;
Application of Bond Proceeds.

 

(a)                                 To provide funds to finance or refinance
Costs of the Project and Costs of Issuance, the Issuer agrees that it will issue
under the Indenture, sell and cause to be delivered to the purchasers thereof,
the Bonds.  The Issuer will thereupon apply the proceeds received from the sale
of the Bonds as provided herein and in the Indenture.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees that it has completed
the acquisition, construction, improvement, installation and equipping of, the
Project, substantially in accordance with the description of the Project
prepared by the Borrower and submitted to the Issuer, including any and all
supplements, amendments and additions or deletions thereto or therefrom, it
being understood that the approval of the Issuer shall not be required for
changes in such description which do not substantially alter the purpose and
description of the Project as set forth in Exhibit A hereto.  The Borrower
further agrees that the Project commenced operations in December 2012.  The
Borrower shall not make any changes to the Project or to the operation thereof
which would affect the qualification of the Project as a “project” under the Act
or adversely affect the Tax-exempt status of the interest on the Bonds.  In
particular, the Borrower agrees to comply with all requirements set forth in the
Tax Certificate.

 

(c)                                  In the event that the Borrower desires to
alter or change the Project, and such alteration or change substantially alters
the purpose and description of the Project as described in Exhibit A hereto, the
Borrower shall be required to deliver to the Issuer and the Trustee:

 

(i)                                     a certificate of an Authorized
Representative of the Borrower describing in detail the proposed changes and
stating that they will not adversely affect the Project qualifying as facilities
that may be financed pursuant to the Act or Section 142(a)(6) of the Code;

 

(ii)                                  a copy of the proposed form of amended or
supplemented Exhibit A hereto; and

 

(iii)                               an opinion of Bond Counsel addressed to the
Trustee with a copy to be delivered to the Issuer relating to such proposed
changes.

 

Section 3.2.                                Disbursements from the Project Fund.

 

(a)                                 The Borrower will authorize and direct the
Trustee, upon compliance with Section 3.3 of the Indenture, to disburse the
moneys in the Project Fund only for the following purposes (and not for Costs of
Issuance), subject to the provisions of Section 3.3 hereof:

 

(i)                                     Payment to the Borrower of such amounts,
if any, as shall be necessary to reimburse the Borrower in full for all advances
and payments made by it no earlier than April 23, 2011 (which is 60 days prior
to June 22, 2011), in connection with the acquisition, construction,
improvement, equipping and installation of the Project.

 

(ii)                                  Payment to any vendors, suppliers or
contractors to construct and install the Project, as provided in the plans,
specifications and work orders therefor; and payment of the miscellaneous
expenses incidental thereto.

 

(iii)                               Payment of the fees, if any, of architects,
engineers, legal counsel and supervisors expended in connection with the
construction and installation of the Project.

 

8

--------------------------------------------------------------------------------


 

(iv)                              Payment of taxes including property taxes,
assessments and other charges, if any, that may become payable during the
construction period with respect to the Project, or reimbursement thereof, if
paid by the Borrower.

 

(v)                                 Payment of any other Costs of the Project
permitted by the Tax Certificate (but not including any Costs of Issuance).

 

Each of the payments referred to in this Section 3.2(a) shall be made upon
receipt by the Trustee of a written requisition in the form prescribed by
Section 3.3 of the Indenture, signed by an Authorized Representative of the
Borrower.

 

(b)                                 All disbursements from the Project Fund must
comply with the requirements of the Tax Certificate.

 

Section 3.3.                                Moneys in Project Fund.  In the
event the moneys in the Project Fund available for payment of the Costs of the
Project are or will be insufficient to pay the costs of construction,
installation and equipping of the Project in full, the Borrower agrees to pay
directly, or to deposit in the Project Fund moneys sufficient to pay, any costs
of completing the construction, installation and equipping of the Project in
excess of the moneys available for such purpose in the Project Fund.  The Issuer
makes no express or implied warranty that the moneys deposited in the Project
Fund and available for payment of the Costs of the Project, under the provisions
of this Agreement, will be sufficient to pay all the amounts which may be
incurred for such costs.  The Borrower agrees that if, after exhaustion of the
moneys in the Project Fund, the Borrower should pay, or deposit moneys in the
Project Fund for the payment of, any portion of the Costs of the Project
pursuant to the provisions of this Section, they shall not be entitled to any
reimbursement therefor from the Issuer, from the Trustee or from the holders of
any of the Bonds, nor shall they be entitled to any diminution of the amounts
payable under Section 4.2 hereof.

 

All moneys remaining in the Project Fund (other than moneys relating to
provisional payments) after payment or provision for payment of all other Costs
of the Project have been provided for shall be transferred to the Surplus
Account in accordance with Section 3.3 of the Indenture and applied as provided
therein.

 

Section 3.4.                                Investment of Moneys in Funds.  Any
moneys in any fund or account held by the Trustee shall, at the specific written
request of an Authorized Representative of the Borrower, be invested or
reinvested by the Trustee as provided in the Indenture.  Such investments shall
be held by the Trustee and shall be deemed at all times a part of the fund or
account from which such investments were made, and the interest accruing
thereon, and any profit or loss realized therefrom, shall be credited or charged
to such fund or account.  The Borrower acknowledges that to the extent
regulations of the Comptroller of the Currency or other applicable regulatory
entity grant the Borrower the right to receive brokerage confirmations of
security transactions from the Trustee as they occur, at no additional cost, the
Borrower specifically waives receipt of such confirmations to the extent
permitted by law.

 

9

--------------------------------------------------------------------------------


 

Section 3.5.                                Limitation of Issuer’s Liability. 
Anything contained in this Agreement to the contrary notwithstanding, any
obligation the Issuer may incur in connection with the undertaking of the
Project for the payment of money shall not be deemed to constitute a debt or
general obligation of the Issuer, the State or any political subdivision
thereof, but shall be payable solely from the revenues and receipts received by
it under this Agreement and the other Borrower Loan Documents.  No provision in
this Agreement or any obligation herein imposed upon the Issuer, or the breach
thereof, shall constitute or give rise to or impose upon the Issuer, the State
or any political subdivision thereof a pecuniary liability or a charge upon its
general credit or taxing powers.  The Issuer has no taxing power.  No officer,
director, employee, council member or agent of the Issuer or shall be personally
liable on this Agreement.

 

ARTICLE IV
LOAN OF PROCEEDS; REPAYMENT PROVISION

 

Section 4.1.                                Loan of Bond Proceeds; Issuance of
Bonds.  The Issuer covenants and agrees, upon the terms and conditions in this
Agreement, to make a loan to the Borrower from the proceeds of the Bonds for the
purpose of financing or refinancing the Costs of the Project and Costs of
Issuance and funding the Debt Service Reserve Fund.  The Issuer further
covenants and agrees that it shall take all actions within its authority to keep
this Agreement in effect in accordance with its terms.  Pursuant to said
covenants and agreements, the Issuer will issue the Bonds upon the terms and
conditions contained in this Agreement and the Indenture and will cause the Bond
proceeds to be applied as provided in Article III of the Indenture.

 

Section 4.2.                                Loan Payments and Payment of Other
Amounts.

 

(a)                                 The Borrower covenants and agrees to pay to
the Trustee as a repayment on the loan made to the Borrower from Bond proceeds
pursuant to Section 4.1 hereof, a sum equal to the amount payable on such Bond
Payment Date as principal of, and premium, if any, and interest on, the Bonds as
provided in the Indenture.  Such Loan Payments shall be made in federal funds or
other funds immediately available at the Corporate Trust Office of the Trustee. 
The term “Bond Payment Date” as used in this Section shall mean any date upon
which any such amounts payable with respect to the Bonds shall become due,
whether upon redemption, acceleration, maturity or otherwise.  Without limiting
the foregoing, the Borrower further covenants and agrees as follows:

 

(1)                                 Subject to subsection (3) below, commencing
in July 2014 the Borrower, on or before the 25th day of each month, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, will deposit in immediately available funds in the Bond Fund
established and maintained pursuant to the Indenture (and, if applicable, shall
cause the Trustee to transfer to the Depository Bank for deposit in accordance
with the Depository Agreement), a sum equal to one-sixth (1/6th) of the amount
of interest payable on the next Interest Payment Date; provided however, for the
period beginning on the Issue Date and ending July 1, 2014, the Borrower shall
deposit monthly one-fourth (1/4th) of the amount of interest payable on the next
Interest Payment Date.

 

10

--------------------------------------------------------------------------------


 

(2)                                 Subject to subsection (3) below, commencing
in July 2014 the Borrower, on or before the 25th day of each month, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, will deposit in immediately available funds in the Bond Fund
established and maintained pursuant to the Indenture (and, if applicable, shall
cause the Trustee to transfer to the Depository Bank for deposit in accordance
with the Depository Agreement), a sum equal to one-sixth (1/6th) of the amount
of principal payable (whether at maturity or upon a sinking fund redemption
date) on the next Principal Payment Date; provided however, for the period
beginning on the Issue Date and ending July 1, 2014, the Borrower shall deposit
monthly one-fourth (1/4th) of the amount of principal payable on the next
Principal Payment Date.

 

(3)                                 Notwithstanding subsections (1) and
(2) above, beginning January 1, 2021, the Borrower shall have credit against its
payments due on and after January 1, 2021 under this Section 4.2(a) from moneys
available in the Debt Service Reserve Fund, in such amounts as are designated by
the Borrower.

 

Each payment made pursuant to this Section 4.2(a) shall at all times be
sufficient to pay the total amount of interest and principal (whether at
maturity or upon redemption or acceleration) and premium, if any, becoming due
and payable on the Bonds on each Bond Payment Date; provided that any amount
held by the Trustee in the Bond Fund on any due date for a Loan Payment
hereunder shall be credited against the Loan Payment due on such date, to the
extent available for such purpose; and provided further that, subject to the
provisions of this paragraph, if at any time the amounts held by the Trustee in
the Bond Fund are sufficient to pay all of the principal of and interest and
premium, if any, on the Bonds as such payments become due, the Borrower shall be
relieved of any obligation to make any further payments under the provisions of
this Section.  Notwithstanding the foregoing, if on any date the amount held by
the Trustee in the Bond Fund is insufficient to make any required payments of
principal of (whether at maturity or upon redemption or acceleration) and
interest and premium, if any, on, the Bonds as such payments become due, the
Borrower shall forthwith pay such deficiency as a Loan Payment hereunder.

 

(b)                                 The Borrower also agrees to pay on or before
the 25th day of each month one-sixth (1/6th) of the amount of payments required
to make up any deficiency in the Debt Service Reserve Fund caused by any use of
moneys in the Debt Service Reserve Fund to pay debt service on the Bonds, until
such deficiency has been fully paid or provision for the payment thereof shall
have been made.  The Borrower also agrees to make payments on or before the 25th
day of each month sufficient to restore the Debt Service Reserve Fund to the
Debt Service Reserve Fund Requirement in two consecutive equal monthly
installments beginning in the month following any calculation of the value of
the Debt Service Reserve Fund at an amount less than the Debt Service Reserve
Fund Requirement.

 

(c)                                  The obligation of the Borrower to make any
payment required by Subsections 4.2(a) and (b) shall be deemed to have been
satisfied to the extent of any corresponding transfer by the Trustee from the
Bond Fund pursuant to Section 5.2 of the Indenture or by the Depository Bank
from the Revenue Fund pursuant to Section 3.2 of the Depository Agreement.

 

(d)                                 The Borrower also agrees to pay (i) the
annual fee of the Trustee for ordinary services rendered as trustee and ordinary
expenses incurred under the Indenture, as and when the same become due, (ii) the
reasonable fees, charges and expenses (including reasonable legal fees and
expenses) of the Trustee, as bond registrar and paying agent, the reasonable
fees of any other

 

11

--------------------------------------------------------------------------------


 

Paying Agent as provided in the Indenture, and (iii) the reasonable fees,
charges and expenses of the Trustee for the necessary extraordinary services
rendered by it and extraordinary expenses incurred by it under the Indenture, as
and when the same become due.  The Trustee’s compensation shall not be limited
by any provision of law regarding the compensation of a Trustee of an express
trust.

 

(e)                                  The Borrower covenants and agrees to pay to
or on behalf of the Issuer (i) the reasonable fees and expenses of the Issuer
and its counsel in connection with this Agreement, the Project, the Bonds or the
Indenture, including, without limitation, any and all fees and expenses incurred
in connection with the authorization, issuance, sale and delivery of the Bonds
and the administration of the Bonds, and (ii) all other amounts which the
Borrower agrees to pay under the terms of this Agreement; provided, that the
aggregate of all such amounts paid to the Issuer shall not equal or exceed an
amount which would cause the “yield” on this Agreement or any other “acquired
purpose obligation” to be “materially higher” than the “yield” on the Bonds, as
such terms are used in the Code.  Such fees and expenses shall be paid directly
to the Issuer for its own account as and when such fees and expenses become due
and payable.  When the Issuer incurs expenses or renders services after the
occurrence of a Loan Default Event specified in Section 7.1(d), the expenses and
the compensation for the services are intended to constitute expenses of
administration under any federal or state bankruptcy, insolvency, arrangement,
moratorium, reorganization or other debtor relief law.

 

(f)                                   The Borrower also agrees to pay fees and
expenses of independent certified public accountants necessary for the
preparation of annual or other audits, reports or summaries thereof required by
this Agreement, the Indenture or by the Issuer, including a report of an
independent certified public accountant with respect to any fund established
under the Indenture;

 

(g)                                  The Borrower agrees to pay any amounts
required to be deposited in the Rebate Fund to comply with the provisions of the
Tax Certificate and Section 6.1 hereof and to pay the fees, charges and expenses
of any rebate analyst.

 

(h)                                 In the event that the Borrower should fail
to make any of the payments required by Subsections (a)-(g) of this Section,
such payments shall continue as obligations of the Borrower until such amounts
shall have been fully paid.  The Borrower agrees to pay such amounts, together
with interest thereon until paid, to the extent permitted by law.  Interest on
overdue payments required under subsection (a) above shall be paid to
Bondholders as provided in the Indenture

 

Section 4.3.                                Application of Revenues.  While any
Bonds are Outstanding, Revenues received by or on behalf of the Borrower shall
be tendered immediately to the Depository Bank and deposited by the Depository
Bank in the Revenue Fund established under the Depository Agreement.

 

Section 4.4.                                Unconditional Obligation.  The
obligations of the Borrower to make the Loan Payments and the other payments
required by Section 4.2 hereof and to perform and observe the other agreements
on its part contained herein shall be absolute and unconditional, irrespective
of any defense or any rights of set-off, recoupment or counterclaim it might
otherwise have against the Issuer, and during the term of this Agreement, the
Borrower shall pay

 

12

--------------------------------------------------------------------------------


 

all payments required to be made on account of this Agreement as prescribed in
Section 4.2, and all other payments required hereunder, free of any deductions
and without abatement, diminution or set-off.  Until such time as the principal
of, premium, if any, and interest on, the Bonds shall have been fully paid, or
provision for the payment thereof shall have been made as required by the
Indenture, the Borrower (a) will not suspend or discontinue any payments
provided for in Section 4.2; (b) will perform and observe all of its other
covenants contained in this Agreement; and (c) except as provided in
Article VIII hereof, will not terminate this Agreement for any cause, including,
without limitation, the occurrence of any act or circumstances that may
constitute failure of consideration, destruction of or damage to all or a
portion of those facilities or equipment comprising the Project, commercial
frustration of purpose, any change in the tax or other laws of the United States
of America or of the State or any political subdivision of either of these, or
any failure of the Issuer or the Trustee to perform and observe any covenant,
whether express or implied, or any duty, liability or obligation arising out of
or connected with this Agreement or the Indenture, except to the extent
permitted by this Agreement.

 

Section 4.5.                                Assignment of Issuer’s Rights.  As
security for the payment of the Bonds, the Issuer will assign to the Trustee the
Issuer’s rights under this Agreement, including the right to receive Loan
Payments hereunder (except the Unassigned Issuer Rights).  The Issuer hereby
directs the Borrower to make the Loan Payments required hereunder directly to
the Trustee for deposit as contemplated by the Indenture.  The Borrower hereby
consents to such assignment and agrees to make payments directly to the Trustee
without defense or set-off by reason of any dispute between the Borrower and the
Issuer or the Trustee.

 

Section 4.6.                                Amounts Remaining in Funds.  It is
agreed by the parties hereto that after payment in full of (a) the Bonds, or
after provision for such payment shall have been made as provided in the
Indenture, (b) the fees, charges and expenses of the Issuer, the Trustee, and
any Paying Agents in accordance with the Indenture, and (c) all other amounts
required to be paid under this Agreement and the Indenture, any amounts
remaining in any fund held by the Trustee under the Indenture (except the Rebate
Fund) shall be paid as provided in Section 10.1 of the Indenture.

 

ARTICLE V
SPECIAL COVENANTS AND AGREEMENTS

 

Section 5.1.                                Right of Access to the Project.  The
Borrower agrees that during the term of this Agreement, the Issuer, the Trustee,
and the duly authorized agents of either of them shall have the right at all
reasonable times during normal business hours to enter upon each site where any
part of the Project is located and to examine and inspect the Project; provided
that reasonable notice shall be given to the Borrower at least five (5) Business
Days prior to such examination or inspection, and such inspection shall not
disturb the Borrower’s normal business operations.

 

Section 5.2.                                The Borrower’s Maintenance of its
Existence.  The Borrower covenants and agrees that during the term of this
Agreement it will maintain its existence as a limited liability company in good
standing, as the case may be, in its state of incorporation, shall be qualified
to conduct business in the State of Michigan, will not dissolve, sell or
otherwise dispose of all or substantially all of its assets and will not combine
or consolidate with or merge into another entity so that it is not the resulting
or surviving entity (any such sale, disposition,

 

13

--------------------------------------------------------------------------------


 

combination or merger shall be referred to hereafter as a “transaction”);
provided that it may enter into such transaction, if (a) the surviving or
resulting transferee, person or entity, as the case may be, assumes and agrees
in writing to pay and perform all of its obligations hereunder and under the Tax
Certificate, (b) the surviving or resulting transferee, person or entity, as the
case may be, qualifies to do business in the State, and (c) it shall deliver to
the Trustee prior to the consummation of the transaction an Approving Opinion
addressed to the Trustee, and (d) no Event of Default has occurred or is
continuing hereunder.

 

If a merger, consolidation, sale or other transfer is effected, as provided in
this Section, all provisions of this Section shall continue in full force and
effect and no further merger, consolidation, sale or transfer shall be effected
except in accordance with the provisions of this Section.

 

Section 5.3.                                Records and Financial Statements of
Borrower.

 

(a)                                 The Borrower covenants and agrees at all
times to keep, or cause to be kept, proper books of record and account, prepared
in accordance with generally accepted accounting principles, in which complete
and accurate entries shall be made of all transactions of or in relation to the
business, properties and operations of the Borrower relating to the Project. 
Such books of record and account shall be available for inspection by the Issuer
or the Trustee during normal business hours and under reasonable circumstances.

 

(b)                                 The Borrower agrees to furnish to the Issuer
and the Trustee as soon as available, and in any event within 120 days after the
end of each fiscal year, copies of the balance sheet of the Borrower as at the
end of such fiscal year, and of the statements of income, retained earnings and
changes in financial condition of the Borrower for such fiscal year.  Such
balance sheet and statements shall be prepared in reasonable detail, in
accordance with generally accepted accounting principles, and shall be
accompanied by the report thereon of an independent public accountant.  In the
event that the Borrower is required to file Form 10-K under the Securities
Exchange Act of 1934, as amended, the Borrower may, in lieu of furnishing the
financial statements hereinabove described, furnish such Form 10-K to the Issuer
and the Trustee promptly after such report is available.  The Trustee shall have
no duty to review, verify or analyze such balance sheet, Form 10-K or statements
and shall hold such balance sheet, Form 10-K and statements solely as a
repository for the benefit of the Bondholders; the Trustee shall not be deemed
to have notice of any information contained therein or Event of Default which
may be disclosed therein in any available manner.

 

Section 5.4.                                Insurance.  The Borrower agrees to
insure the Project during the term of this Agreement for such amounts and for
such occurrences as are required by Section 5 of the Leasehold Mortgage and
Section 13.01 of the Lease Agreement.

 

The Borrower shall deliver to the Trustee within 120 days of the end of each
Fiscal Year during the term of this Agreement a certificate stating that all
insurance required by this Section is in full force and effect.  The Trustee may
conclusively rely on such certificate.

 

14

--------------------------------------------------------------------------------


 

Section 5.5.                                Maintenance and Repairs; Taxes;
Utility and Other Charges.  The Borrower agrees to maintain the Project during
the term of this Agreement (a) in as reasonably safe condition as its operations
shall permit and is customary in the industry and (b) in good repair and in good
operating condition, ordinary wear and tear excepted, making from time to time
all necessary repairs thereto and renewals and replacements thereof.  Any
replacement, repair, rebuilding or restoration of the Project shall be done in
accordance with any permits or governmental agreements applicable to the
facilities being improved as part of the Project.

 

The Borrower agrees to pay or cause to be paid during the term of this Agreement
all taxes, governmental charges of any kind lawfully assessed or levied upon the
Project or any part thereof, including any taxes levied against any portion of
the Project which, if not paid, will become a charge on the receipts from the
Project prior to or on a parity with the charge thereon and the pledge or
assignment thereof to be created therefrom or under this Agreement, all utility
and other charges incurred in the operation, maintenance, use, occupancy and
upkeep of any portion of the Project and all assessments and charges lawfully
made by any governmental body for public improvements that may be secured by a
lien on the Project, provided that with respect to special assessments or other
governmental charges that may lawfully be paid in installments over a period of
years, the Borrower shall be obligated to pay only such installments as are
required to be paid during the term of this Agreement.  The Borrower may, at the
Borrower’s expense and in the Borrower’s name, in good faith, contest any such
taxes, assessments and other charges and, in the event of any such contest, may
permit the taxes, assessments or other charges so contested to remain unpaid
during that period of such contest and any appeal therefrom unless by such
nonpayment the Project or any part thereof will be subject to loss or
forfeiture.  Notwithstanding such contest or appeals, the Borrower shall pay not
less than the amount of tax or assessment which the Borrower admits in good
faith to be owing.

 

Section 5.6.                                Qualification in the State.  To the
extent either of the Borrower, or any successor or assignee as permitted by
Section 5.2, is not organized under the laws of the State, it agrees that
throughout the term of this Agreement it will be in good standing in the State.

 

Section 5.7.                                Tax Covenant.  The Borrower
covenants and agrees that it shall at all times do and perform all acts and
things permitted by law and this Agreement and the Indenture which are necessary
in order to assure that interest paid on the Bonds (or any of them) will be
Tax-exempt and shall take no action that would result in such interest not being
Tax-exempt.  Without limiting the generality of the foregoing, the Borrower
agrees to comply with the provisions of Section 6.1 hereof and of the Tax
Certificate, which are hereby incorporated herein.  This covenant shall survive
payment in full or defeasance of the Bonds.

 

Section 5.8.                                Notices and Certificates to
Trustee.  Borrower hereby agrees to provide the Trustee with the following:

 

(a)                                 Within one hundred twenty (120) days of the
end of the fiscal year of the Borrower, a certificate of the Borrower to the
effect that all payments have been made under this Agreement and that, to the
best of his or her knowledge, there exists no Event of Default or unmatured
default;

 

(b)                                 Upon knowledge of a Loan Event of Default or
event of default, as the case may be, under this Agreement, the Indenture or any
other Borrower Loans Document, the Gas Sale Agreement or the Lease Agreement,
notice of such Loan Event of Default or event of default, which shall include a
description of the nature of such event and what steps are being taken to remedy
such Loan Event of Default or event of default;

 

15

--------------------------------------------------------------------------------


 

(c)                                  On or before December 15 of each year,
commencing December 15, 2014, during which any of the Bonds are outstanding, a
written disclosure of any significant change known to the Borrower that occurs
which would adversely impact the Trustee’s ability to perform its duties under
the Indenture, or of any conflicts which may result because of other business
dealings between the Trustee and the Borrower.

 

(d)                                 The Borrower shall deliver to the Trustee
and the Depository Bank at the addresses set forth herein, or at such other
address as the Trustee or the Depository Bank may designate in writing from time
to time to the Borrower, concurrently with the receipt thereof by the Borrower,
a copy of each material notice (including but not limited to notice of
termination of a Gas Sale Agreement), request or demand given by any party
pursuant to a Gas Sale Agreement.

 

Section 5.9.                                Continuing Disclosure.  Pursuant to
the federal Securities and Exchange Commission (the “S.E.C.”) Rule 15c2-12
promulgated under the Securities Exchange Act of 1934, as amended, the Borrower
hereby covenants and agrees to comply, or to cause compliance with, when and if
applicable, the continuing disclosure requirements promulgated thereunder, as
such rule may from time to time hereafter be amended or supplemented. 
Notwithstanding any other provision of this Agreement, failure of the Borrower
to comply, or to cause compliance with, the requirements of S.E.C. Rule 15c2-12,
as it may from time to time hereafter be amended or supplemented, shall not be
considered a Loan Default Event; however, the Trustee, at the written request of
any Holder of Outstanding Bonds, shall, but only to the extent indemnified to
its satisfaction from and against any cost, liability or expense related
thereto, including, without limitation, fees and expenses of its attorneys and
advisors and additional fees and expenses of the Trustee or any Bondholder or
beneficial owner of the Bonds, take such actions as may be necessary and
appropriate, including seeking mandamus or specific performance by court order,
to cause the Borrower to comply with its obligations pursuant to this
Section 5.9.

 

Section 5.10.                         Cooperation in Filings and Other Matters. 
The Issuer and the Borrower agree to cooperate, upon the request of either
party, at the expense of the Borrower, in the filing and renewal of UCC-1
Financing Statements.

 

Section 5.11.                         Compliance with Indenture.  The Borrower
recognizes that the Indenture contains provisions that, among other things,
relate to matters affecting the payment of Costs of the Project and the
administration and investment of certain funds.  The Borrower has reviewed the
Indenture and hereby assents to all provisions of the Indenture.  The Borrower
shall take such action as may be reasonably necessary in order to enable the
Issuer and the Trustee to comply with all requirements and to fulfill all
covenants of the Indenture to the extent that compliance with such requirements
and fulfillment of such covenants are dependent upon any observance or
performance required of the Borrower by the Indenture, or this Agreement.

 

Section 5.12.                         Other Agreements.  The Borrower hereby
covenants and agrees to maintain in effect during the term of this Agreement the
Borrower Loan Documents, the Lease Agreement, the Vernon Gas Sale Agreement, the
Clean Energy Gas Sale Agreement, other Gas Sale Agreements, Project Revenue
Generating Agreements, the Gas Transportation Agreements and any collateral
assignments and security documents entered into for purposes of securing the
Bonds, and to comply with the terms and conditions thereunder.

 

16

--------------------------------------------------------------------------------


 

Section 5.13.                         Damage; Destruction and Eminent Domain. 
If, during the term of this Agreement, the Project or any portion thereof is
destroyed or damaged in whole or in part by fire or other casualty, or title to,
or the temporary use of, the Project or any portion thereof shall have been
taken by the exercise of the power of eminent domain, and the Issuer, the
Borrower or the Trustee receives Net Proceeds of Insurance or any condemnation
award in connection therewith, the Borrower, to the extent it is not required to
prepay the indebtedness hereunder in accordance with Section 8.3 hereof and as
otherwise permitted by the Leasehold Mortgage (and unless it shall have
exercised its option to prepay the indebtedness hereunder pursuant to the
provisions of Section 8.3 hereof), shall cause such Net Proceeds of Insurance or
an amount equal thereto (i) to be used for the repair, construction or
improvement of such facilities, or such portion thereof, as “exempt facilities”
within the meaning of Section 142 of the Code, or (ii) to be deposited into the
Bond Fund (but only for application, as instructed by the Authorized
Representative of the Borrower, to the purchase of Bonds for the purposes of
cancellation in the manner provided in the Indenture), or (iii) to be used for
any combination of the purposes permitted by (and subject to the conditions
described in) clauses (i) and (ii) above.

 

ARTICLE VI
SPECIAL TAX COVENANTS

 

Section 6.1.                                Special Tax Covenants.

 

(a)                                 Qualifying Costs.  The Borrower shall not
cause any Proceeds of the Bonds to be expended, except pursuant to the Indenture
and this Agreement.  The Issuer agrees to act in accordance with its duties
under the Indenture.  The Borrower shall not (i) requisition or otherwise allow
payment out of Proceeds of the Bonds (A) if such payment is to be used for the
acquisition (including reimbursement therefor in compliance with the Code) of
any property (or an interest therein) unless the first use of such property is
pursuant to such acquisition, provided that this clause (A) shall not apply
(1) to any building (and the equipment purchased as a part thereof, if any) if
the “rehabilitation expenditures”, as defined in Section 147(d) of the Code,
with respect to the building equal or exceed 15% of the portion of the cost of
acquiring the building (including such equipment) financed with the Proceeds of
the Bonds, or (2) to any other property if the rehabilitation expenditures with
respect thereto equal 100% of the cost of acquiring such property financed with
the Proceeds of the Bonds; (B) if as a result of such payment, 25% or more of
the Proceeds of the Bonds would be considered as having been used directly or
indirectly for the acquisition of land (or an interest therein); (C) if, as a
result of such payment, less than 95% of the Net Proceeds of the Bonds, expended
at the time of such acquisition would be considered as having been used for
(1) costs that constitute capital expenditures as defined in
Section 1.150-1(b) of the Regulations; or (2) costs associated with facilities
that will be used solely for the collection, storage, treatment, utilization,
processing or final disposal of solid waste or (3) costs for land, buildings or
other property that is functionally related or subordinate to such property
(“Qualifying Costs”); (D) if paid prior to the Issuance Date and fails to
satisfy the reimbursement rules under Section 1.150-2 of the Regulations; or
(E) if such payment is used to pay Costs of Issuance of the Bonds, for an
aggregate amount in excess

 

17

--------------------------------------------------------------------------------


 

of 2% of the Sale Proceeds of the Bonds; (ii) take or omit, or permit to be
taken or omitted, any other action with respect to the use of such Proceeds the
taking or omission of which has or would result in the loss of Tax-exempt status
of the interest on the Bonds; or (iii) take or omit, or permit to be taken or
omitted, any other action the taking or omission of which has or would cause the
loss of such Tax-exempt status of the interest on the Bonds.

 

(b)                                 Prohibited Uses.  Without limiting the
generality of the foregoing, the Borrower will not use the Proceeds of the
Bonds, or permit such Proceeds to be used directly or indirectly, for the
acquisition of land (or an interest therein) to be used for farming purposes, or
to provide any airplane, skybox or other private luxury box, any health club
facility, any facility primarily used for gambling, any store the principal
business of which is the sale of alcoholic beverages for consumption off
premises.

 

(c)                                  Land.  No portion of the Proceeds of the
Bonds will be used directly or indirectly for the acquisition of land or any
interest therein to be used for the purpose of farming and less than 25% of the
Proceeds of the Bonds are or will be used directly or indirectly for the
acquisition of land to be used for purposes other than farming.

 

(d)                                 Commencement of Construction; First Users. 
The Borrower hereby represents that it will not requisition any amounts from the
Proceeds of the Bonds to pay costs incurred before the Issuance Date of the
Bonds if such amounts were paid more than 60 days prior to the date of “official
action” of the Issuer within the meaning of Section 142 of the Code, which took
place on June 22, 2011.

 

(e)                                  Economic Life of Project.  The Borrower
hereby represents that the weighted average maturity of the Bonds does not
exceed 120% of the “average reasonably expected economic life” of the components
comprising the Project, determined pursuant to Section 147(b) of the Code.  For
purposes of the preceding sentence, the reasonably expected economic life of
each property constituting the Project shall be determined as of the later of
(i) the Issuance Date of the Bonds or (ii) the date on which such property is
placed in service (or expected to be placed in service).  In addition, land
shall not be taken into account in determining the reasonably expected economic
life of property.  The Borrower agrees that it will not make any changes in the
Project which would, at the time made, cause 120% of the “average reasonably
expected economic life” of the components of the Project, determined pursuant to
Section 147(b) of the Code, to be less than the “weighted average maturity” of
the Bonds.

 

(f)                                   Certificate of Information; Internal
Revenue Service Form 8038.  The Borrower hereby represents that the information
contained herein and in the Tax Certificate delivered in connection with the
issuance of the Bonds with respect to the compliance with the requirements of
Section 103 and Sections 141 through 150 of the Code, including the information
in Internal Revenue Service Form 8038 (excluding the issue number and the
employer identification number of the Issuer) filed by the Issuer with respect
to the Bonds and the Project, is true and correct in all material respects.

 

18

--------------------------------------------------------------------------------


 

(g)                                  Use by United States of America or Its
Agencies.  The Borrower has not permitted and shall not permit the Project to be
used or occupied other than as a member of the general public in any manner for
compensation by the United States of America or an agency or instrumentality
thereof, including any entity with statutory authority to borrow from the United
States of America (in any case within the meaning of Section 149(b) of the Code)
unless, with respect to any future use of the Project, the Borrower shall
deliver to the Trustee an Approving Opinion addressed to the Trustee.

 

(h)                                 Other Bonds.  The Borrower agrees that
during the period commencing on the date of the issuance of the Bonds and ending
15 days thereafter, there shall be issued no “private activity bonds,” as
defined in Section 141 of the Code, which are guaranteed or otherwise secured by
payments to be made by the Borrower or any “related person” (or group of
“related persons”) unless the Borrower shall deliver to the Trustee an Approving
Opinion of Bond Counsel addressed to the Trustee in connection with the issuance
of such “private activity bonds”.

 

(i)                                     Solid Waste Disposal Facilities.  Not
less than 95% of the Net Proceeds of the Bonds shall be used to provide
facilities that (i) process solid waste in a qualified solid waste disposal
process (within the meaning of Treas. Reg. Section 1.142(a)(6)-1(d)), (ii)
perform preliminary functions (within the meaning of Treas. Reg.
Section 1.142(a)(6)-1(f)), or (iii) are functionally related or subordinate to
the facilities described in (i) or (ii).

 

(j)                                    Change in Use.  The Borrower shall not
cause any change in use of the Project that would not satisfy the requirements
of Section 1.150-4 of the Regulations (or a successor Regulation or similar)
without an Approving Opinion of Bond Counsel.

 

(k)                                 Bonds Are Not Hedge Bonds.  The Borrower
covenants and agrees that not more than 50% of the Proceeds of the Bonds will be
invested in nonpurpose investments (as described in Section 1.148-1(b) of the
Regulations) having a substantially guaranteed Yield for four years or more
within the meaning of Section 149(g)(3)(A)(ii) of the Code, and the Borrower
reasonably expects that at least 85% of the spendable proceeds of such Bonds
will be used to carry out the governmental purposes of the Bonds within the
three-year period beginning on the Issuance Date.

 

(l)                                     Yield on Investment of Gross Proceeds. 
The Borrower will restrict the cumulative, blended Yield on the investment of
the Gross Proceeds of the Bonds to the Yield of the Bonds, except for amounts
(i) not subject to yield restriction because of (A) the availability of any
applicable temporary period under Section 148(c) of the Code and
Section 1.148-2(e) of the Regulations, (B) deposited in a reasonably required
reserve or replacement fund described in Section 148(d) of the Code and
Section 1.148-2(f)(2) of the Regulations or in a bona fide debt service fund
described in Section 1.148-1(b) of the Regulations (including the Bond Fund) or
(C) subject to the minor portion exception described in Section 1.148-2(g) of
the Regulations, or (ii) invested at a restricted yield by virtue of being
invested in obligations described in Section 103(a) of the Code that are not
“specified private activity bonds” within the meaning of Section 57(a)(5)(C) of
the Code to the extent required by the Code or the Regulations.

 

(m)                             No Arbitrage.  The Borrower will not use or
invest the Proceeds of the Bonds such that such Bonds become “arbitrage bonds”
within the meaning of Section 148 of the Code.

 

19

--------------------------------------------------------------------------------


 

(n)                                 Rebate.  The Borrower agrees to retain a
rebate analyst and to take all steps necessary to compute and pay any rebatable
arbitrage in accordance with Section 148(f) of the Code and Section 1.148-3 of
the Regulations, including:

 

(i)                                     Delivery of Documents and Money on
Computation Dates.  Except in the case where the Borrower has (1) satisfied the
spending requirements set forth in the Tax Certificate so as to exempt the
Borrower from any rebate liability with respect to the Bonds and (2) delivered a
certificate, signed by an Authorized Representative of the Borrower, certifying
that the Borrower has satisfied such spending requirements and is exempt from
any rebate liability with respect to the Bonds, the Borrower shall deliver to
the Trustee, within 45 days after each Computation Date for the Bonds:

 

(A)                               a statement, signed by an Authorized
Representative of the Borrower, stating the Rebate Amount for the Bonds as of
such Computation Date; and

 

(B)                               (1) if such Computation Date is not the Final
Computation Date, an amount which, together with any amount then held for the
credit of the Rebate Fund, is equal to at least 90% of the Rebate Amount in
respect of the Bonds as of such Computation Date, less the future value as of
such date, of any prior payments made to the United States pursuant to
Section 148(f) of the Code in respect of the Bonds, and (2) if such Computation
Date is the Final Computation Date, an amount which, together with any amount
then held for the credit of the Rebate Fund in respect of the Bonds, is equal to
the Rebate Amount as of such Final Computation Date, less the future value as of
such date, of any prior payments made to the United States pursuant to
Section 148(f) of the Code in respect of such Bonds; and

 

(C)                               to the extent any Rebate Amount is due, an
Internal Revenue Service Form 8038-T completed as of such Computation Date.

 

(ii)                                  Correction of Underpayments.  If the
Trustee, the Issuer or the Borrower shall discover or be notified as of any date
that any payment paid to the United States Treasury pursuant to Section 5.5 of
the Indenture of an amount described in Section 6.1(n)(i) above shall have
failed to satisfy any requirement of Section 1.148-3(f) of the Regulations
(whether or not such failure shall be due to any default by the Borrower, the
Issuer, or the Trustee), the Borrower shall (A) deliver to the Trustee and the
Issuer a brief written explanation of such failure and any basis for concluding
that such failure was innocent and (B) pay to the Trustee (for deposit to the
Rebate Fund) and cause the Trustee to pay to the United States Treasury from the
Rebate Fund the penalty in respect thereof and as specified in
Section 1.148-3(h) of the Regulations, within 45 days after any discovery or
notice.

 

(iii)                               Records.  The Borrower shall retain all of
its accounting records relating to the Bond Fund, the Project Fund, the Debt
Service Reserve Fund and the Rebate Fund and all calculations made in preparing
the statements described in this Section 6.1(n) for at least six years after the
date on which no Bonds are Outstanding.

 

20

--------------------------------------------------------------------------------


 

(iv)                              Borrower Authorized to Act on Behalf of
Issuer.  The Issuer hereby authorizes the Borrower to exercise, on behalf of the
Issuer, any election pursuant to Section 1.148-3 of the Regulations and the
Issuer will cooperate with the Borrower and execute any form or statement
required by such Regulations to perfect any such election.

 

(v)                                 Fees and Expenses.  The Borrower agrees to
pay all of the reasonable fees and expenses of Bond Counsel, a certified public
accountant, a rebate analyst and any other necessary consultant employed by the
Borrower, the Trustee, or the Issuer in connection with computing the Rebate
Amount, so long as the Borrower have consented in writing in advance to such
employment.

 

(vi)                              No Diversion of Rebatable Arbitrage.  The
Borrower will not indirectly pay any amount otherwise payable to the federal
government pursuant to the foregoing requirements to any person other than the
federal government by entering into any investment arrangement with respect to
the Gross Proceeds of the Bonds which is not purchased at fair market value or
includes terms that the Borrower would not have included if Bonds were not
subject to Section 148(f) of the Code.

 

(vii)                           Investment of Rebate Fund.  In the event funds
are deposited to the Rebate Fund, the Borrower shall give the Trustee
instructions as the investment of such funds upon deposit of such funds in
accordance with Section 5.4 and Section 5.5 of the Indenture.

 

(o)                                 Covenant to Maintain Tax Exemption.  The
Borrower hereby covenants and agrees that it shall not take any action, cause
any action to be taken, omit to taken any action or cause any omission to occur
which would cause the interest on the Bonds to lose their Tax-exempt status.  To
the extent that published rulings of the Internal Revenue Service, or amendments
to the Code or the Regulations modify the covenants of the Borrower which are
set forth in this Section 6.1 or which are necessary to preserve the Tax-exempt
status of the interest on the Bonds, the Borrower will comply with such
modifications.

 

ARTICLE VII
LOAN DEFAULT EVENTS AND REMEDIES

 

Section 7.1.                                Loan Default Events.  Any one of the
following which occurs and continues shall constitute a “Loan Default Event:”

 

(a)                                 Failure of the Borrower to make any Loan
Payment required by Section 4.2(a) hereof when due; or

 

(b)                                 Failure of the Borrower to observe and
perform any covenant, condition or agreement on its part required to be observed
or performed by this Agreement (other than as provided in clause (a) above),
which continues for a period of 30 days after written notice by the Issuer or
the Trustee delivered to the Borrower, which notice shall specify such failure
and request that it be remedied, unless the Issuer and the Trustee shall agree
in writing to an extension of such time; provided, however, that if the failure
stated in the notice cannot be corrected within such period, the Issuer and the
Trustee will not unreasonably withhold their consent to an extension of such
time if corrective action is instituted within such period and diligently
pursued in good faith until the default is corrected, which correction must be
effected within 180 days of the date of such default notice; or

 

21

--------------------------------------------------------------------------------


 

(c)                                  The dissolution or liquidation of the
Borrower or the filing by the Borrower of a voluntary petition in bankruptcy, or
failure by the Borrower promptly to cause to be lifted any execution,
garnishment or attachment of such consequence as will impair the Borrower’s
ability to carry on its obligations hereunder, or the entry of any order or
decree granting relief in any involuntary case commenced against the Borrower
under any present or future federal bankruptcy act or any similar federal or
state law, or a petition for such an order or decree shall be filed in any court
and such petition or answer shall not be discharged or denied within ninety days
after the filing thereof, or if the Borrower shall admit in writing its
inability to pay its debts generally as they become due, or a receiver, trustee
or liquidator of the Borrower shall be appointed in any proceeding brought
against the Borrower and shall not be discharged within ninety days after such
appointment or if the Borrower shall consent to or acquiesce in such
appointment, or assignment by the Borrower for the benefit of its creditors, or
the entry by the Borrower into an agreement of composition with its creditors,
or a bankruptcy, insolvency or similar proceeding shall be otherwise initiated
by or against the Borrower under any applicable bankruptcy, reorganization or
analogous law as now or hereafter in effect and if initiated against the
Borrower shall remain undismissed (subject to no further appeal) for a period of
ninety days; provided, the term “dissolution or liquidation of the Borrower,” as
used in this subsection, shall not be construed to include the cessation of the
existence of the Borrower resulting either from a merger or consolidation of the
Borrower into or with another entity or a dissolution or liquidation of the
Borrower following a transfer of all or substantially all of its assets as an
entirety or under the conditions permitting such actions contained in
Section 5.2 hereof; or

 

(d)                                 The existence of an “Event of Default” (as
defined therein) under the Indenture.

 

Section 7.2.                                Remedies on Default.  Subject to
Section 7.1 hereof, whenever any Loan Default Event shall have occurred and
shall be continuing,

 

(a)                                 The Trustee, by written notice to the Issuer
and the Borrower, shall declare the unpaid balance of the loan payable under
Section 4.2(a) of this Agreement to be due and payable immediately, provided
that concurrently with or prior to such notice the unpaid principal amount of
the Bonds shall have been declared to be due and payable under the Indenture. 
Upon any such declaration such amount shall become and shall be immediately due
and payable as determined in accordance with Section 7.1 of the Indenture.

 

(b)                                 The Trustee may have access to and may
inspect, examine and make copies of the books and records and any and all
accounts, data and federal income tax and other tax returns of the Borrower.

 

(c)                                  The Issuer or the Trustee may take whatever
action at law or in equity as may be necessary or desirable to collect the
payments and other amounts then due and thereafter to become due or to enforce
performance and observance of any obligation, agreement or covenant of the
Borrower under this Agreement, and payment and performance of the Borrower’s
obligations may also be enforced by mandamus or by the appointment of a receiver
in equity with power to charge any payments due from the Borrower hereunder and
to apply the same.

 

22

--------------------------------------------------------------------------------


 

In case the Trustee or the Issuer shall have proceeded to enforce its rights
under this Agreement and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Trustee
or the Issuer, then, and in every such case, the Borrower, the Trustee and the
Issuer shall be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the Borrower, the Trustee, and
the Issuer shall continue as though no such action had been taken.

 

The Borrower covenants that, in case a Loan Default Event shall occur with
respect to the payment of any Loan Payment payable under Section 4.2(a) hereof,
then, upon demand of the Trustee, the Borrower will pay to the Trustee the whole
amount that then shall have become due and payable under said Section, with
interest on the amount then overdue at the rate then borne by the Bonds on the
day prior to the occurrence of such default.

 

In the case the Borrower shall fail forthwith to pay such amounts upon such
demand, the Trustee shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid,
and may prosecute any such action or proceeding to judgment or final decree, and
may enforce any such judgment or final decree against the Borrower and collect
in the manner provided by law the moneys adjudged or decreed to be payable.

 

In case proceedings shall be pending for the bankruptcy or for the
reorganization of the Borrower under the federal bankruptcy laws or any other
applicable law, or in case a receiver or trustee shall have been appointed for
the property of the Borrower or in the case of any other similar judicial
proceedings relative to the Borrower, or the creditors or property of the
Borrower, then the Trustee shall be entitled and empowered, by intervention in
such proceedings or otherwise, to file and prove a claim or claims for the whole
amount owing and unpaid pursuant to this Agreement and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee allowed in
such judicial proceedings relative to the Borrower, its creditors or its
property, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute such amounts as provided in
the Indenture after the deduction of its reasonable charges and expenses to the
extent permitted by the Indenture.  Any receiver, assignee or trustee in
bankruptcy or reorganization is hereby authorized to make such payments to the
Trustee, and to pay to the Trustee and the Issuer any amount due each of them
for their respective reasonable compensation and expenses, including reasonable
expenses and fees of counsel incurred by each of them up to the date of such
distribution.

 

In the event the Trustee incurs expenses or renders services in any proceedings
which result from a Loan Default Event under Section 7.1(d) hereof, or from any
default which, with the passage of time, would become such Loan Default Event,
the expenses so incurred and compensation for services so rendered are intended
to constitute expenses of administration under the United States Bankruptcy Code
or equivalent law.

 

Section 7.3.                                Agreement to Pay Attorneys’ Fees and
Expenses.  In the event the Borrower should default under any of the provisions
of this Agreement and the Issuer or the Trustee should employ attorneys or incur
other expenses for the collection of the payments due under this Agreement or
the enforcement of performance or observance of any obligation or

 

23

--------------------------------------------------------------------------------


 

agreement on the part of the Borrower herein contained, the Borrower agrees to
pay promptly to the Issuer and the Trustee the reasonable fees and expenses of
such attorneys and such other reasonable out-of-pocket expenses so incurred by
the Issuer and the Trustee, whether incurred at trial, on appeal, in bankruptcy
proceedings, or otherwise.

 

Section 7.4.                                No Remedy Exclusive.  No remedy
herein conferred upon or reserved to the Issuer or the Trustee is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Agreement or now or hereafter existing at law or in equity or by
statute.  No delay or omission to exercise any right or power accruing upon any
default hereunder shall impair any such right or power or shall be construed to
be a waiver thereof, but any such right and power may be exercised from time to
time and as often as may be deemed expedient.  In order to entitle the Issuer or
the Trustee to exercise any remedy reserved to it in this Article, it shall not
be necessary to give any notice, other than such notice as may be expressly
required herein or by applicable law.  Such rights and remedies as are given the
Issuer hereunder shall also extend to the Trustee as the assignee of the Issuer.

 

Section 7.5.                                No Additional Waiver Implied by One
Waiver.  In the event any agreement or covenant contained in this Agreement
should be breached by the Borrower and thereafter waived by the Issuer or the
Trustee, such waiver shall be limited to the particular breach so waived and
shall not be deemed to waive any other breach hereunder.

 

ARTICLE VIII
PREPAYMENT

 

Section 8.1.                                Redemption of Bonds with Prepayment
Moneys.  By virtue of the assignment of the rights of the Issuer under this
Agreement to the Trustee as is provided in Section 4.5 hereof, the Borrower
agrees to and shall pay directly to the Trustee any amount permitted or required
to be paid by it under this Article VIII.  The Indenture provides that the
Trustee shall use the moneys so paid to it by the Borrower to redeem the Bonds
on the date set for such redemption pursuant to Section 8.5 hereof.  The Issuer
shall call Bonds for redemption as required by Article IV of the Indenture or as
requested by the Borrower pursuant to the Indenture or this Agreement.

 

Section 8.2.                                Options to Prepay Installments.  The
Borrower shall have the option to prepay the Loan Payments payable under
Section 4.2(a) hereof by paying to the Trustee, for deposit in the Bond Fund,
the amount set forth in Section 8.4 hereof and to cause all or any part of the
Bonds to be redeemed at the times and at the prices set forth in
Section 4.1(b) of the Indenture if the conditions under said Section 4.1(b) are
met and at the times and at the prices set forth in Section 4.1(c) of the
Indenture.

 

Section 8.3.                                Mandatory Prepayment.

 

(a)                                 If a mandatory redemption of the Bonds is
required by Section 4.1(a) of the Indenture, the Borrower shall have and hereby
accepts the obligation to prepay the Loan Payments by paying to the Trustee, for
deposit in the Bond Fund, the amount set forth in Section 8.4 hereof, to be used
to redeem all or a part of the Outstanding Bonds.

 

24

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall have and hereby accepts
the obligation to prepay Loan Payments with respect to the Bonds in the amounts
required to make sinking fund payments pursuant to Section 4.1(d) of the
Indenture.

 

Section 8.4.                                Amount of Prepayment.  In the case
of a redemption of the Outstanding Bonds in full, the amount to be paid shall be
a sum sufficient, together with other funds and the earnings on any moneys and
securities deposited with the Trustee and available for such purpose, to pay
(a) the principal of all Bonds Outstanding on the redemption date specified in
the notice of redemption, plus interest accrued and to accrue to the payment or
redemption date of the Bonds, plus premium, if any, pursuant to the Indenture,
(b) all reasonable and necessary fees and expenses (including without limitation
reasonable legal fees and expenses) of the Issuer, the Trustee and any Paying
Agent accrued and to accrue through final payment of the Bonds and (c) all other
liabilities of the Borrower accrued and to accrue under this Agreement.  In the
case of redemption of the Outstanding Bonds in part, the amount payable shall be
a sum sufficient, together with other funds deposited with the Trustee and
available for such purpose, to pay the principal amount of and premium, if any,
and accrued interest on the Bonds to be redeemed, as provided in the Indenture,
and to pay expenses of redemption of such Bonds.

 

Section 8.5.                                Notice of Prepayment.  To exercise
an option granted in or to perform an obligation required by this Article VIII,
the Borrower shall give written notice at least fifteen (15) days prior to the
last day by which the Trustee is permitted to give notice of redemption pursuant
to Section 4.3 of the Indenture, to the Issuer and the Trustee specifying the
amount to be prepaid and the date upon which any prepayment will be made.  If
the Borrower fails to give such notice of a prepayment in connection with a
mandatory redemption under this Agreement, such notice may be given by the
Issuer, or by the Trustee.  The Issuer and the Trustee, at the written request
of the Borrower or any such Holder, shall forthwith take all steps necessary
under the applicable provisions of the Indenture (except that the Issuer shall
not be required to make payment of any money required for such redemption) to
effect redemption of all or part of the Bonds then Outstanding, as the case may
be, on the earliest practicable date thereafter on which such redemption may be
made under applicable provisions of the Indenture.  The Issuer hereby appoints
the Borrower to give all notices and make all requests to the Trustee with
respect to the application of funds paid by the Borrower as prepayments,
including notices of optional redemption of the Bonds in conformity with
Article IV of the Indenture.

 

ARTICLE IX
NON-LIABILITY OF ISSUER; EXPENSES; INDEMNIFICATION

 

Section 9.1.                                Non-liability of Issuer.  The Issuer
shall not be obligated to pay the principal of, or premium, if any, or interest
on the Bonds, except from Revenues.  The Borrower hereby acknowledges that the
Issuer’s sole source of moneys to repay the Bonds will be provided by the
payments made by the Borrower pursuant to this Agreement, together with other
Revenues with respect to the Bonds, including investment income on certain funds
and accounts held by the Trustee under the Indenture, and hereby agrees that if
the payments to be made hereunder shall ever prove insufficient to pay all
principal and premium, if any, and interest on the Bonds as the same shall
become due (whether by maturity, redemption, acceleration or otherwise), then
upon notice from the Trustee, the Borrower shall pay such amounts as are
required from time to time to prevent any deficiency or default in the payment
of such principal, premium or interest, including, but not limited to, any
deficiency caused by acts, omissions, nonfeasance or malfeasance on the part of
the Trustee, the Borrower, the Issuer, or any third party.

 

25

--------------------------------------------------------------------------------


 

Section 9.2.                                Expenses.  The Borrower covenants
and agrees to indemnify the Issuer and the Trustee and its officers, directors,
agents and employees against, and to reimburse them promptly for, all claims,
liabilities, losses, actions, suits, damages, judgments, expenses and reasonable
costs and charges, including, without limitation, the Trustee’s compensation
provided for in the Indenture and including fees and disbursements of attorneys,
accountants, consultants and other experts, incurred in good faith in connection
with this Agreement, the Bonds or the Indenture or any other document executed
in connection herewith or therewith.  This Section 9.2 shall survive the
termination of this Agreement or the earlier removal or resignation of the
Trustee.

 

Section 9.3.                                Indemnification.

 

(a)                                 The Issuer and its members, officers,
agents, and employees (the “Indemnified Persons”) shall not be liable to the
Borrower for any reason. The Borrower shall indemnify and hold the Issuer and
the Indemnified Persons harmless from any loss, expense (including reasonable
counsel fees), or liability of any nature due to any and all suits,
actions, legal or administrative proceedings, or claims arising or resulting
from, or in any way connected with:

 

(1)                                 the construction, acquisition, installation,
operation, use or maintenance of the Project,

 

(2)                                 any act, failure to act, or
misrepresentation by any person, firm, corporation, or governmental agency,
including the Issuer, in connection with the issuance, sale, or delivery of the
Bonds,

 

(3)                                 any act, failure to act, or
misrepresentation by the Issuer in connection with this Agreement, the
Indenture, or any other document involving the Issuer in this matter, or

 

(4)                                 the selection and appointment of firms
providing services related to the Bond transaction.

 

If any suit, action, or proceeding is brought against the Issuer or any
Indemnified Person, that action or proceeding shall be defended by counsel to
the Issuer or the Borrower, as the Issuer shall determine. If the defense is by
counsel to the Issuer, which is the Attorney General of the State or may, in
some instances, be private, retained counsel, the Borrower shall indemnify the
Issuer and Indemnified Persons for the reasonable cost of that defense including
reasonable counsel fees. If the Issuer determines that the Borrower shall defend
the Issuer or Indemnified Person, the Borrower shall immediately assume the
defense at its own cost. The Borrower shall not be liable for any settlement of
any proceeding made without its consent (which consent shall not be unreasonably
withheld).

 

26

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall not be obligated to
indemnify the Issuer or any Indemnified Person under subsection (a), if a court
with competent jurisdiction finds that the liability in question was caused by
the willful misconduct or sole gross negligence of the Issuer or the involved
Indemnified Person, unless the court determines that, despite the adjudication
of liability but in view of all circumstances of the case, the Issuer or the
Indemnified Person(s) is (are) fairly and reasonably entitled to indemnity for
the expenses which the court considers proper.

 

(c)                                  The Borrower shall also indemnify the
Issuer for all costs and expenses, including reasonable counsel fees, incurred
in:

 

(1)                                 enforcing any obligation of the Borrower
under this Agreement or any related agreement,

 

(2)                                 taking any action requested by the Borrower,

 

(3)                                 taking any action required by this
Agreement, the Indenture, the Bond Placement Agreement or any related agreement,
or

 

(4)                                 taking any action considered necessary by
the Issuer and which is authorized by this Agreement, the Indenture, the Bond
Placement Agreement, or any related agreement.

 

(d)                                      The indemnification provisions herein
contained shall not be exclusive or in limitation of, but shall be in addition
to, the rights to indemnification of the Indemnified Persons or the Indemnified
Parties under any other agreement or law by which the Borrower is bound or
subject to.

 

(e)                                       The obligations of the Borrower under
this Section 9.3 shall survive any assignment or termination of this Agreement.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1.                         Notices.  All notices, certificates or
other communications shall be deemed sufficiently given if sent by facsimile
(receipt confirmed) or if mailed by first-class mail, postage prepaid, addressed
to the Issuer, the Borrower, or the Trustee, as the case may be, as follows:

 

To the
Issuer:                                                                                                                                                  
Michigan Strategic Fund
300 North Washington Square
Lansing, MI 48913, 4th Floor
Attention:  President
Telephone:  (517) 373 - 2778
Facsimile:  (517) 373 - 6683

 

27

--------------------------------------------------------------------------------


 

To the
Borrower:                                                                                                                                
Canton Renewables, LLC
c/o
Clean Energy Renewable Fuels, LLC
4675 MacArthur Court, Suite 800
Newport Beach, CA 92660
Attention: Nate Jensen
Telephone: (949) 437-1180
Facsimile:  (949) 424-8285

 

To the
Trustee:                                                                                                                                          
The Bank of New York Mellon Trust Company, N.A.
719 Griswold Street, 9th Floor
Detroit, MI  48226
Attn: Corporate Trust Department — Kellee Przytulski
Telephone:  (313) 964-6362
Facsimile:  (313) 967-5190

 

A duplicate copy of each notice, certificate or other communication given
hereunder by either the Issuer or the Borrower to the other shall also be given
to the Trustee.  Notices to the Trustee are effective only when actually
received by the Trustee.  The Issuer, the Borrower and the Trustee may, by
notice given hereunder, designate any different addresses to which subsequent
notices, certificates or other communications shall be sent.

 

Section 10.2.                         Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, illegal,
inoperative or unenforceable, the same shall not affect any other provision or
provisions herein contained or render the same invalid, inoperative, or
unenforceable to any extent whatever.

 

Section 10.3.                         Execution of Counterparts.  This Agreement
may be simultaneously executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.

 

Section 10.4.                         Amendments, Changes and Modifications. 
Except as otherwise provided in this Agreement or the Indenture, this Agreement
may not be effectively amended, changed, modified, altered or terminated except
by the written agreement of the Issuer and the Borrower, and of the Trustee, if
required, in accordance with Section 9.5 of the Indenture.

 

Section 10.5.                         Governing Law.  This Agreement shall be
construed in accordance with and governed by the Constitution and laws of the
State applicable to contracts made and performed in the State; provided however
that the rights, duties and indemnities of the Trustee shall be governed by the
laws of the State of Michigan.

 

Section 10.6.                         Authorized Representative.  Whenever under
the provisions of this Agreement the approval of the Borrower is required or the
Borrower is required to take some action at the request of the Issuer, such
approval or such request shall be given on behalf of the Borrower by its
Authorized Representative, and the Issuer and the Trustee shall be authorized to
act on any such approval or request and neither party hereto shall have any
complaint against the other or against the Trustee as a result of any such
action taken.

 

28

--------------------------------------------------------------------------------


 

Section 10.7.                         Term of the Agreement.  This Agreement
shall be in full force and effect from the date hereof and shall continue in
effect as long as any of the Bonds are Outstanding or the Trustee holds any
moneys under the Indenture, whichever is later.

 

Section 10.8.                         Binding Effect.  This Agreement shall
inure to the benefit of and shall be binding upon the Issuer, the Borrower and
their respective successors and assigns; subject, however, to the limitations
contained in Sections 5.2 and 5.9 hereof.

 

Section 10.9.                         Complete Agreement.  The parties agree
that the terms and conditions of this Agreement supersede those of all previous
agreements between the parties, and that this Agreement, together with the
documents referred to in this Agreement, contains the entire agreement between
the parties hereto.

 

Section 10.10.                  Business Days.  If any payment is to be made
hereunder or any action is to be taken hereunder on any date that is not a
Business Day, such payment or action otherwise required to be made or taken on
such date shall be made or taken on the immediately succeeding Business Day with
the same force and effect as if made or taken on such scheduled date.

 

Section 10.11.                  Waiver of Personal Liability.  No director,
member, officer, agent or employee of the Issuer or any director, officer, agent
or employee of the Borrower or any subsidiary thereof shall be individually or
personally liable for the payment of any principal of and interest on the Bonds
or any other sum hereunder or be subject to any personal liability or
accountability by reason of the execution and delivery of this Agreement.

 

Section 10.12.                  Third Party Beneficiary.  The Trustee shall be
deemed a third party beneficiary of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Agreement to be executed in its
name, and the Borrower has caused this Agreement to be executed in its name,
each by its duly authorized officer, all as of the date first above written.

 

 

MICHIGAN STRATEGIC FUND

 

 

 

 

 

By:

/s/ Diane E. Cranmer

 

 

Diane E. Cranmer

 

 

Its: Private Activity Bond Specialist

 

 

Authorized Michigan Strategic Fund Officer

 

 

 

 

 

CANTON RENEWABLES, LLC

 

 

 

 

 

By:

/s/ Harrison S. Clay

 

Name:

Harrison S. Clay

 

Title:

President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PROJECT

 

The proceeds of the Bonds will be loaned to Canton Renewables, LLC to finance or
refinance the cost of acquiring, constructing, rehabilitating, developing,
improving and equipping certain capital improvements, infrastructure and
equipment relating to certain landfill and landfill gas processing facilities,
including but not limited to (i) systems to process and treat the raw landfill
gas, including sulfur and contaminate removal systems, wells, pipelines and
related equipment and facilities for the collection and transport of the
landfill gas to the Processing Plant (collectively, the “Project”) at Sauk Trail
Hills Landfill located at 5011 South Lilley Road, Canton, Wayne County,
Michigan.

 

--------------------------------------------------------------------------------